Citation Nr: 9933784	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  93-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for chronic osteomyelitis. 



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to September 
1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which confirmed a noncompensable 
disability evaluation for osteomyelitis.  In September 1995 
and October 1997, the Board remanded the issue to the RO for 
further developments.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's osteomyelitis is currently manifested by 
subjective complaints of swelling, pain, redness, and a 
claimed occasional whitish discharge of the left distal 
stump. 

3.  Current objective findings of the veteran's osteomyelitis 
include some callosities along the anterior lateral aspect of 
the stump, a possible sinus site without any evidence of 
drainage or fluctuance, some mild tenderness to the distal 
aspect of the stump but no breakdown in the skin, and a 
nontender left hip joint with full range of motion.  Some 
atrophy to the musculature along the posterior aspect of the 
stump as compared to the right was noted.  Left hip X-rays 
showed normal anatomy and no evidence of osteomyelitis.  

4.  There is no objective clinical evidence of frequent 
episodes of osteomyelitis with constitutional symptoms, 
multiple localizations, or a long history of debility, 
anemia, or liver changes. 


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for chronic osteomyelitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.43, 4.68, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5000, 5165 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Historically, the veteran was originally service connected 
for chronic osteomyelitis by rating decision dated in May 
1976 and assigned a 20 percent evaluation.  That rating 
stayed in effect until November 1981, when the osteomyelitis 
was assigned a 0 percent evaluation on the basis that no 
evidence of discharging sinus or evidence of active 
osteomyelitis was noted.  The Board upheld the noncompensable 
rating by decision dated in March 1983.  In April 1983, the 
veteran underwent a below the knee amputation of the left leg 
for chronic osteomyelitis and a 40 percent evaluation was 
assigned under DC 5165 (amputation of lower extremity), 
following a period of a temporary total rating.  
Parenthetically, the Board notes that the veteran's service-
connected osteomyelitis rating remained at 0 percent at that 
time.  In October 1992, the veteran filed a claim for an 
increased rating for osteomyelitis.

The RO has rated the veteran's osteomyelitis under DC 5000.  
Due to the veteran's below the knee amputation for 
osteomyelitis, the Board must also consider the Amputation 
Rule under 38 C.F.R. § 4.68.  Under DC 5000, a 10 percent 
evaluation is warranted for inactive osteomyelitis, following 
repeated episodes, without evidence of active infection in 
the past five years.  A 20 percent evaluation may be granted 
with discharging sinus or other evidence of active infection 
within the past five years; and a 30 percent evaluation is 
warranted with definite involucrum or sequestrum, with or 
without discharging sinus.  Frequent episodes, with 
constitutional symptoms, warrant a 60 percent evaluation.  
Finally, a 100 percent evaluation is warranted with 
osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  
38 C.F.R. § 4.71a, DC 5000 (1999).  

The notes following DC 5000 are significant here.  
Specifically, under Note (1), a rating of 10 percent, as an 
exception to the amputation rule, is to be assigned in any 
case of active osteomyelitis where the amputation rating 
would be "no percent."  Ratings of 30 percent or less are 
to be combined with ratings for ankylosis, limited motion, 
nonunion or malunion, shortening, etc., subject to the 
amputation rule.  The 60 percent rating is not subject to the 
amputation rule as it is based on constitutional symptoms.  
In addition, Note (1) provides that a rating for 
osteomyelitis will not be applied following cure by removal 
or radical resection of the affected bone.  Finally, the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 provides 
that "[t]he combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed."  38 C.F.R. 
§ 4.68 (1999).  In this case, an evaluation for a below the 
knee amputation cannot exceed the 40 percent rating under DC 
5165.

Outpatient treatment notes dated in 1995 reveal that the 
veteran underwent a revision of the left stump.  The surgical 
report from this procedure reflected a preoperative diagnosis 
of osteomyelitis, with findings of an erythematous 3 cm. by 2 
cm. ulcer on the left stump, with a pinpoint hole, but no 
drainage.  An October 1995 biopsy report noted a 
postoperative diagnosis of chronic osteomyelitis of the 
distal tibia from the left stump revision.  By November 1995, 
the veteran was doing well, and the incision line healed 
well.  A superficial ulcer of the proximal tibia was also 
present.  There is no swelling, drainage or erythema noted.  
A dry dressing to the proximal tibia, and stump sock if 
tolerated, was recommended.

As part of the October 1997 remand, the veteran underwent a 
VA bones examination in June 1998.  The examiner related that 
the veteran had sustained a pre-service injury to the left 
tibia and a left lower extremity injury in service.  The 
hardware from the veteran's pre-service injury was removed 
during service and the veteran developed an on-going 
infection.  In 1983, the veteran was treated for chronic 
osteomyelitis of the tibia and underwent a left below the 
knee amputation.  A revision was performed in 1993 due to 
multiple episodes of cellulitis secondary to his chronic 
infection.  He underwent an additional revision in 1995 for 
chronic osteomyelitis of the left lower extremity.  He 
complained of swelling, redness, and pain with increased 
standing or ambulation.  He was employed as an industrial 
electrician and treated his symptoms with rest, nonweight-
bearing for several days and aspirin.  The prosthesis had not 
been evaluated since 1995 secondary to the stump revision.  

The veteran denied active infection but noted a whitish 
discharge from the distal aspect medial anterior of his stump 
with excessive standing or ambulating with his prosthesis in 
place.  He reflected that he used seven plies of stockinette 
to the distal stump in order to have an adequate fit.  There 
was no need of brace, cane, or corrective shoes and he denied 
constitutional symptoms.  He denied pain to the joint, hip, 
or thigh region and no swelling to the upper part of the left 
lower extremity.  He admitted that the focus of his 
complaints was to the stump region which became red, swollen, 
and painful with excessive standing or ambulating.  He denied 
fever, chills, but the condition affected his activities of 
daily living and occupation due to his limitation to stand 
and ambulate excessively.  There was no showing of 
osteomyelitis above the knee nor is clinical evidence or 
recurrent infection in the recent past.

Physical examination revealed a slow but stable gait without 
the use of cane or assistance in walking.  Examination of the 
stump showed some callosities along the anterior lateral 
aspect of the stump and along the distal aspect and at the 
mid below knee region.  These were nontender and without 
evidence of fluctuance or discharge.  A possible sinus site 
was noted without any evidence of drainage or fluctuance 
located along the anterior and medial aspect of the stump.  
There was no evidence of a tract but this was the area where 
the veteran identified on and off whitish discharge.  No 
discharge was noted on the stockinette or on examination.  
Some mild tenderness to the distal aspect of the stump was 
noted but there was no breakdown in the skin except for the 
callosities.  Redness to the distal lateral posterior aspect 
of the stump was noted but it was without evidence of heat, 
painful motion, or weakness.  

The hip was nontender with range of motion of hip flexion to 
125 degrees with extension fully to 0 degrees.  The stump 
showed flexion and extension both in the passive and active 
range.  There was some atrophy to the musculature along the 
posterior aspect of the stump to the hamstring musculature as 
compared to the right.  Extension of the stump was from 10 to 
120 degrees of passive flexion and 0 to 115 degrees actively.  
X-rays revealed left fibular osseous spur and tibial 
periosteal reaction.  The left hip showed normal anatomy and 
no evidence of degenerative disc disease and no evidence of 
osteomyelitis.  The final diagnosis was chronic osteomyelitis 
of the left below the knee amputation with evidence of 
persistent draining sinus.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a compensable rating for 
osteomyelitis is warranted.  

After a thorough review of the record, it appears to the 
Board that the current 40 percent evaluation contemplates the 
impairment due to osteomyelitis and there is no basis on 
which to assign a higher evaluation.  Specifically, although 
the most recent VA examination report suggests that chronic 
osteomyelitis is present in the distal stump, a higher 
evaluation for chronic osteomyelitis is not available under 
the current regulations because of the Amputation Rule.  That 
is to say, DC 5000 permits a rating of 10 percent to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is "no percent."  
However, the rating for an amputation of the affected part in 
this case (below the knee) is already established at 40 
percent and the separate 10 percent rating contemplated by 
Note (1) is not for application.  As noted, there is no 
evidence of involvement in the extremity beyond the knee.  
Accordingly, there is no clinical evidence of record which 
would allow a separate compensable rating for osteomyelitis 
beyond the 40 percent maximum allowed under the Amputation 
Rule.

The Board has also considered whether the veteran would be 
entitled to a separate 60 percent rating under DC 5000.  As 
outlined in Note (1), the 60 percent evaluation is based on 
constitutional symptoms and is not subject to the Amputation 
Rule.  However, the Board concludes that a separate 60 
percent evaluation under DC 5000 is not warranted.  
Specifically, the most recent VA examination report 
specifically noted that the veteran denied any constitutional 
symptoms.  Further, he denied pain in the left hip and had 
full range of motion.  Moreover, there was evidence of a 
"possible" sinus site but no track and no evidence of 
active infection or drainage at the time of the examination.  
Finally, there is no evidence of a long history of debility, 
anemia, liver changes, or other constitutional symptoms.  
Accordingly, a separate 60 percent rating for osteomyelitis 
is not warranted.  

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's osteomyelitis does not warrant a 
separate compensable evaluation or an evaluation higher than 
that contemplated by the Amputation rule.  


ORDER

The claim for entitlement to an increased (compensable) 
disability evaluation for chronic osteomyelitis is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

